


Exhibit 10.1

 

[Rimage Letterhead]

 

January 28, 2009

 

Mr. Sherman Black

[Address]

[Address]

 

Dear Sherman:

 

I am pleased to confirm Rimage’s offer of employment to you, as we discussed.
The terms of the offer are as follows:

 

Title:

President and Chief Operating Officer

 

 

Reports to:

Bernie Aldrich

 

 

Base Salary:

$325,000 on an annualized basis

 

 

Bonus Opportunity:

50% of Base Salary

 

 

Start Bonus:

$25,000 hiring bonus, (in lieu of car allowance) to be paid with first payroll
after start date. If you should terminate your employment with Rimage during the
first twelve months of employment, you agree to pay Rimage a prorated portion of
the bonus at time of separation.

 

 

Restricted Stock:

10,000 shares vesting 1/1/2010

 

 

Stock Options:

200,000 option shares issued on start date, vesting in equal amounts over four
years

 

 

Annual Physical:

Mayo Clinic Executive Health Physical

 

 

Benefits Programs:

As outlined in the attached benefits summary, includes Health Plan, Dental Plan,
Paid Time-off (PTO) at the 24 day per year level, 401k with company match of
$.50 to every dollar up to 6% of employee’s salary

 

I have enclosed a Nondisclosure and Non-competition and Severance/Change of
Control Letter Agreement for your review, which you will be required to sign as
a condition of employment. Rimage will also require an I-9 form that will need
to be completed and turned in on your first day of work along with proof of your
employment eligibility. Employment with Rimage Corporation is on an “at-will”
basis. This offer does not constitute a contract of employment.

 


--------------------------------------------------------------------------------


Sherman, this is an exciting time at Rimage Corporation, and we believe you will
be a strong contributor to and participant in our success. We look forward to
your favorable reply and will hold this offer open through Friday, January 30,
2009. With your favorable reply, your start date will be Wednesday, April 1,
2009.

 

Sincerely,

 

/s/ Bernard P. Aldrich

 

Bernard P. Aldrich

President and Chief Executive Officer

 

 

If you are in agreement with the above and are not a party to a non-compete or
other employment agreement that would conflict with your employment at Rimage,
please sign below and return one copy to my attention.

 

 

 

 

/s/ Sherman Black

January 29, 2009

 

Name: Sherman Black

Date:

 

 






 


--------------------------------------------------------------------------------